Title: To James Madison from Joseph Story, 23 October 1824
From: Story, Joseph
To: Madison, James


        
          Sir
          Salem Massachusetts Octr 23. 1823 [1824].
        
        I beg the honour of introducing to your acquaintance, Mr Denison, Mr Stanley, Mr Wortley & Mr Labouchere, who are about to visit Virginia, & will do me the favour of handing you this Letter. They are English Gentlemen of high rank & distinction, & the three first are members of the British Parliament. Their Object is to pass a year in travelling through the various parts of the United States, at once to gratify their curiosity, & to acquire an accurate knowlege of the Country & its Inhabitants. I persuade myself, that nothing will be more acceptable to the American People than to receive visits from gentlemen of their character; & I trust you will feel the same lively interest in them, which has been felt by all of us, who have had the happiness to be acquainted with them. I have the honour to remain With the highest respect Your most obliged Servant
        
          Joseph Story
        
      